Case: 17-10586   Date Filed: 11/08/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10586
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:16-cv-14293-RLR



PATRICK J. GRADY,

                                                           Plaintiff-Appellant,


                                   versus


UNITED STATES GOVERNMENT,
DEPARTMENT OF DEFENSE,
DEPARTMENT OF JUSTICE,
INTERNAL REVENUE SERVICE,
ERIC H. HOLDER, JR.,
Covington & Burling LLP, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 8, 2017)
                 Case: 17-10586   Date Filed: 11/08/2017   Page: 2 of 5


Before TJOFLAT, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Patrick J. Grady, proceeding pro se, appeals the district court’s dismissal of

his complaint alleging constitutional and statutory violations for lack of subject-

matter jurisdiction. After careful review, we affirm.

                                          I.

      Grady’s complaint alleged that various government agencies, including the

U.S. Department of Justice, the U.S. Department of Defense, and the Internal

Revenue Service, were performing covert surveillance on him. This surveillance

included the following: (1) installation of cameras in and near his apartment

complex; (2) sting operations at a bar in Palm Beach County; (3) implantation of a

microchip in his ear; (4) placement of a surveillance device on the roof of an

adjacent building, which caused Grady to suffer from popping sounds, headaches,

sneezing, voices, nightmares, chest pains, and more; (5) “gang-stalk[ing]” at public

libraries and theatres by covert agents who would sit near Grady and disrupt him

by making loud noises or coughing; and (6) “electromagnetic microwave

surveillance.”

      Grady claimed the government’s surveillance amounted to harassment and

violated the Fourth and Fourteenth Amendments to the United States Constitution,




                                          2
               Case: 17-10586     Date Filed: 11/08/2017    Page: 3 of 5


the Foreign Intelligence Surveillance Act of 1978, as well as the USA PATRIOT

Act. He also claimed it caused his health to deteriorate.

      The district court dismissed Grady’s complaint because “[it] is patently

insubstantial” and therefore the court lacked subject-matter jurisdiction. On

appeal, Grady argues this was error because he raised plausible claims of

unconstitutional behavior by the government defendants.

                                           II.

      We review de novo a district court’s grant of a motion to dismiss for lack of

subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). It is generally the

plaintiff’s burden to allege, with particularity, facts necessary to establish

jurisdiction. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1273 (11th Cir.

2000). “Pro se pleadings are held to a less stringent standard [of review] than

[counseled] pleadings . . . and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

Nevertheless, pro se litigants are still required to conform to procedural rules.

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam).

      “[F]ederal courts are without power to entertain claims otherwise within

their jurisdiction if they are so attenuated and unsubstantial as to be absolutely

devoid of merit.” Hagans v. Lavine, 415 U.S. 528, 536, 94 S. Ct. 1372, 1379

                                           3
               Case: 17-10586     Date Filed: 11/08/2017    Page: 4 of 5


(1974) (quotation omitted). Even where a claim appears to arise under the

Constitution or a federal statute, it may be dismissed for lack of subject-matter

jurisdiction if it is (1) “immaterial and made solely for the purpose of obtaining

jurisdiction,” or (2) “wholly insubstantial and frivolous.” Blue Cross & Blue

Shield of Ala. v. Sanders, 138 F.3d 1347, 1352 (11th Cir. 1998) (quotation

omitted); see McGinnis v. Ingram Equip. Co., 918 F.2d 1491, 1494 (11th Cir.

1990) (en banc) (“The test of federal jurisdiction is . . . whether the cause of action

alleged is so patently without merit as to justify the court’s dismissal for want of

jurisdiction.” (quotation omitted and alteration adopted)).

                                          III.

      We conclude that the district court did not err in dismissing Grady’s

complaint for lack of subject-matter jurisdiction. Grady’s allegations—that the

government employed surveillance specialists to harass him while he was in the

library and at theaters; performed sting operations at local bars; used

electromagnetic surveillance, cameras, and rooftop devices to monitor him; and

had a nurse act as a covert operative to implant a microchip in his ear—are so

attenuated and unsubstantial as to be devoid of merit. See Hagans, 415 U.S. at

536, 94 S. Ct. at 1379. Although his claims appear to arise under the Constitution

and federal statutes, they are far-fetched, wholly unsupported and therefore




                                           4
              Case: 17-10586    Date Filed: 11/08/2017   Page: 5 of 5


insubstantial and frivolous. They were properly dismissed under Rule 12(b)(1).

See id.; Sanders, 138 F.3d at 1352.

      AFFIRMED.




                                        5